                Case 1:18-cv-01713-ESH Document 13 Filed 10/02/19 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA



GLADIUS NETWORK LLC,                                           Case No. 1:18-cv-01713-ESH

                    Plaintiff,                                 Honorable Judge Ellen S. Huvelle, U.S.D.J.

           vs.

KRYPTON BLOCKCHAIN HOLDINGS
LTD., d/b/a KRYPTON CAPITAL,

                    Defendant.


         UNOPPOSED MOTION TO REOPEN UNDER FRCP 60(B) AND TO EXTEND
                           BRIEFING SCHEDULE

           Plaintiff Gladius Network LLC (“Gladius”) respectfully moves the Court to reopen the

above-captioned case, which was dismissed on September 30, 2019, and to extend the parties’

briefing schedule on Krypton Blockchain Holdings Ltd.’s (“Krypton”) Motion to Dismiss.

           I.       Facts

           1.       On July 23, 2018, Gladius commenced the above-captioned civil action by filing

its Complaint, seeking a declaratory judgment on the enforceability of a Memorandum of

Understanding entered into between Gladius.io and Krypton.1 Dkt. No. 1.

           2.       As required under Federal Rule of Civil Procedure 4(f)(1), Gladius’s counsel,

operating through an international service vendor, provided copies of the Complaint and Summons

to the Attorney General of Malta on January 9, 2019, for service on Krypton under the Hague

Convention on the Service Abroad of Judicial and Extra-Judicial Documents in Civil or

Commercial Matters (20 U.S.T. 361; 658 U.N.T.S. 163). Dkt. No. 9.




1
    Gladius.io is the website domain for Gladius Network LLC. It is not a separate legal entity.
            Case 1:18-cv-01713-ESH Document 13 Filed 10/02/19 Page 2 of 4



       3.       On January 21, 2019, the Maltese Central Authority successfully effectuated timely

service on Krypton at Krypton’s business address of Dragonara Road, Dragonara Business Center

5th Floor STJ 3141 St. Julian’s, Malta. Dkt. No. 9.

       4.       On September 9, 2019, Mark Rosenberg filed a notice of appearance as counsel for

Krypton, and correspondingly Krypton moved this Court to dismiss Gladius’s Complaint. Dkt.

Nos. 10, 11.

       5.       On several occasions prior to the deadline for responding to Krypton’s Motion to

Dismiss, including in a phone call on September 23, 2019, counsel for Krypton agreed to provide

Gladius with an extension until October 15, 2019 to file an Opposition to the Motion.

       6.       Gladius did not file a motion for an extension with the Court prior to the September

23 deadline or in the week that followed. On the morning of September 30, counsel for Gladius

sent to counsel for Krypton a draft submission reflecting the parties’ agreement, but counsel for

Krypton was observing the Rosh Hashanah holiday and was thus unable to sign and return a copy

for filing with the Court.

       7.       Later that same day, this Court granted Krypton’s Motion to Dismiss, treating the

motion as conceded by Gladius due to a failure to timely file a response or a request to extend the

briefing schedule. Dkt. No. 12.

       II.      Requested Action in this Case

       8.       Prior to and at the time of this Court’s order granting Krypton’s Motion to Dismiss,

respective counsel for Gladius and Krypton had agreed on an extension of the motion’s briefing

schedule.

       9.       Counsel for both parties, who are currently engaged in substantive and advanced

settlement negotiations, wish to avoid re-filing an Amended Complaint substantively identical to



                                                 2
         Case 1:18-cv-01713-ESH Document 13 Filed 10/02/19 Page 3 of 4



the Complaint which was dismissed without prejudice on September 30 and re-submitting an

identical Motion to Dismiss that Complaint.

       10.    Counsel for Krypton consents to this motion and to the relief sought herein.

       11.    Accordingly, Gladius respectfully requests that this motion be granted, and that this

Court reopen the above-captioned matter. Further, Gladius respectfully requests that the deadline

for submitting its Opposition to Krypton’s Motion to Dismiss be continued, per the parties’ prior

agreement, until October 15, 2019, and the deadline for Krypton to submit its Reply in Support of

its Motion to Dismiss be continued until November 7, 2019.




Respectfully submitted,

                                                            /s/ Michael L. Loesch
                                                            Michael L. Loesch
                                                            WINSTON & STRAWN LLP
                                                            1700 K Street, N.W.
                                                            Washington, D.C. 20006-3817
                                                            Telephone: (202) 282-5000
                                                            Facsimile: (202) 282-5100
                                                            mloesch@winston.com

                                                            George E. Mastoris
                                                            WINSTON & STRAWN LLP
                                                            200 Park Avenue
                                                            New York, New York 10166-4193
                                                            Telephone: (212) 294-6700
                                                            Facsimile: (212) 294-4700
                                                            Email: gmastoris@winston.com

                                                            Attorneys for Plaintiff Gladius
                                                            Network LLC




                                                3
          Case 1:18-cv-01713-ESH Document 13 Filed 10/02/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2019, a copy of the foregoing Unopposed Motion to

Reopen Under FRCP 60(b) and to Extend Briefing Schedule was served upon the following by

notice of electronic filing and email:

       BY ECF AND EMAIL:

       Mark L. Rosenberg
       Cogent Law Group
       1875 K Street N.W.
       Fourth Floor
       Washington, D.C. 20006

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.


                                                    /s/ Michael L. Loesch
                                                    Michael L. Loesch

Dated: October 2, 2019
